DETAILED ACTION
This action is in response to applicant’s amendment filed on 27 May 2021.  Claims 1, 10, 12-13, and 16-23 are now pending in the present application and claims 2-9, 11, and 14-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10, and 12-13 in the reply filed on 30 November 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #81 (hereinafter 3GPP) (R1-153567) in view of further support by 3GPP TSG RAN WG1 #81 (hereinafter 3GPP-#2) (R1-152954), Kim et al. (hereinafter Kim) (US 2015/0036609 A1), Horiuchi et al. (hereinafter Horiuchi) (US 2018/0070339 A1 - section Background; admitted support in response filed 12/10/2020, remarks pg. 6, 1st full par.), and Hong (US 2014/0307692 A1).
Regarding claims 1, 10, and 12-13, 3GPP discloses a base station comprising: 
control circuitry which, in operation, allocates a physical downlink shared channel (PDSCH) on a plurality of resource blocks (RBs) determined based on a frequency position of a narrowband and a frequency position of resource block groups (RBGs), wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs { (see pp./slides 2-5) }; and
the frequency boundary of the allocated narrowband is determined based on a size of each of the RBGs., the size of each of the RBGs being smaller than a size of the narrowband { (see slide 4), where the system has an offset (see pp./slides 2,3-4) }.
3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein a boundary of the frequency position of the 
As further alternative support in the same field of endeavor, 3GPP-#2 discloses the feature(s) wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs { (see section 2; Figs. 1a-b), where the system has PRB groups with different definitions (see section 3; Figs. 2a-c) }.  As a note, 3GPP#2 at the least further discloses the feature(s) the frequency position of the narrowband is determined based on a size of each of the RBGs., the size of each of the RBGs being smaller than a size of the narrowband { (see sections 2-3; Figs. 1a-b) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP as further alternatively supported by 3GPP-#2 to have the feature(s) wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs, in order to provide PRB group definition, resource allocation and hopping, as taught by 3GPP-#2 (see section 1).
3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) allocates a physical downlink shared channel (PDSCH) was well known in the art, as taught by 3GPP-#2.
As further alternative support in the same field of endeavor, Kim discloses the feature(s) allocates a physical downlink shared channel (PDSCH) { (see pg. 3, [0051]; pg. 4, [0069]; pg. 10, [0167]), where the system has allocation of the PDSCH and resources with different boundary }.  As a note, Horiuchi at the least further discloses the feature(s) the size 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and 3GPP-#2 as further alternatively supported by Kim to have the feature(s) allocates a physical downlink shared channel (PDSCH), in order to provide a method for transmitting a reference signal, as taught by Kim (see pg. 1, [0007]).  3GPP inexplicitly discloses having the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band.  However, the examiner maintains that the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band was well known in the art, as taught by Horiuchi.
In the same field of endeavor, Horiuchi discloses the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band { (see pg. 1, [0004]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP, 3GPP-#2, Kim, and Horiuchi to have the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band, in order to provide a RBG size for a system band, as taught by Horiuchi (see pg. 1, [0004]).
3GPP inexplicitly discloses having the feature(s) a transmitter which, in operation, transmits control information including a resource indication value (RIV) which indicates the plurality of RBs, wherein a single RIV indicates different sets of RBs on a frequency position of an allocated narrowband and a frequency position of resource block groups (RBGs) of a 
In the same field of endeavor, Hong discloses the feature(s) 
a transmitter which, in operation, transmits control information including a resource indication value (RIV) which indicates the plurality of RBs, wherein a single RIV indicates different sets of RBs on a frequency position of an allocated narrowband and a frequency position of resource block groups (RBGs) of a system band { (see pg. 3, [0051]; pg. 11, [0141]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong to have the feature(s) a transmitter which, in operation, transmits control information including a resource indication value (RIV) which indicates the plurality of RBs, wherein a single RIV indicates different sets of RBs on a frequency position of an allocated narrowband and a frequency position of resource block groups (RBGs) of a system band, in order to provide a method and apparatus for effective resource allocation, as taught by Hong (see pg. 1, [0006]).

Regarding claim 16, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the frequency position of the 
Regarding claim 17, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the frequency position of the narrowband is set based on an offset, the offset being different for each of a plurality of frequency bandwidths { (see pp./slides 2-5) }.
Regarding claim 18, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the PDSCH is transmitted in different RBs which are shifted from RBs at different time in case of a frequency hopping { (see pp./slides 2-5) }.
Regarding claim 19, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the control circuitry, in operation, allocates the PDSCH to a first RBG in a first narrowband and a second RBG in a second narrowband, allocations of RBGs in the first narrowband and the second narrowband are different from each other, and the first RBG includes a first total number of RBs, and the second RBG includes a second total number of RBs equal to the first total number of RBs { (see pp./slides 2-5) }.
Regarding claim 20, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first RBG includes a first set of 
Regarding claim 21, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first narrowband includes the first RBG and a portion of a third RBG, the second narrowband includes the second RBG and a portion of a fourth RBG, the portion of the third RBG includes a third total number of RBS that is less than the first total number of RBs, and the portion of the fourth RBG includes a fourth total number of RBs that is less than the second total number of RBs { (see pp./slides 2-5) }.  As a note, Horiuchi at the least further discloses the feature(s) wherein the first narrowband includes the first RBG and a portion of a third RBG, the second narrowband includes the second RBG and a portion of a fourth RBG, the portion of the third RBG includes a third total number of RBS that is less than the first total number of RBs, and the portion of the fourth RBG includes a fourth total number of RBs that is less than the second total number of RBs { (see pg. 1, [0004]) }.
Regarding claim 22, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 21, wherein the control circuitry does not allocate the PDSCH to the third RBG and the fourth RBG { (see pp./slides 2-5) }.
Regarding claim 23, the combination of 3GPP, 3GPP-#2, Kim, Horiuchi, and Hong discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first narrowband includes the .




















Response to Arguments
 	Applicant's arguments with respect to claims 1, 10, 12-13, and 16-23 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 9,515,759 B2) discloses method of demodulating data on new type of carrier wave.
Hoshino et al. (US 9,065,527 B2) discloses relay station, base station and communication method.
Horiuchi et al. (US 9,295,045 B2) discloses base station, relay station, transmission method, and reception method.

  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462

WJD,Jr
14 January 2021